Citation Nr: 1631245	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).

(The issue of the Veteran's separate claim for entitlement to service connection for headaches will be addressed in a separate decision).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In its decision, the RO denied the Veteran's request for a total disability rating based on individual unemployability due to his service-connected disorders (TDIU).  The Veteran timely appealed that decision.  

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the Veteran, he recently received treatment for some of his service-connected disabilities at the VA Medical Center in Salem, Virginia.  The most recent VA treatment records in his electronic claims files are from June 2012.  For this reason, this case will be remanded to obtain the more recent outstanding records.

The Veteran also has a pending claim for entitlement to service connection for headaches, which was the subject of a separate hearing before a different Veterans Law Judge.  Because different judges presided over the hearings on these issues, they should not be addressed in a single decision.  The outcome of the claim for service connection for headaches, however, could potentially affect whether the Veteran's is eligible for a TDIU rating.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any relevant medical records from the Salem VA Medical Center and from any other outpatient clinics since June 2012.  All records obtained should be associated with the claims file.

2. Before the AOJ readjudicates the issue of the Veteran's entitlement to TDIU, the AOJ should wait until after it has issued a decision on the separate issue of the Veteran's entitlement to service connection for headaches.  If the Veteran is granted entitlement to service connection for headaches, then the AOJ should consider the effect of his headaches, if any, on his ability to secure and maintain substantially gainful employment consistent with his education and occupational experience.  

3. After the above development has been completed, readjudicate the Veteran's claim for entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, furnish the appellant and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






